IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BARON GEMMER, LIZ OTWELL,                : No. 240 MAL 2015
STEPHEN FALK, LISA WARNER,               :
SHANNON WARNER, LESLEY                   :
BOSNIAK                                  : Petition for Allowance of Appeal from the
                                         : Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
RADNOR TOWNSHIP AND NORCINI              :
BUILDERS, INC.                           :
                                         :
                                         :
PETITION OF: JAMES D. SCHNELLER          :


                                     ORDER


PER CURIAM

      AND NOW, this 10th day of August, 2015, the Petition for Allowance of Appeal

and the Application for Reconsideration and for Court Review of Order Denying Leave

to Proceed In Forma Pauperis are DENIED.